Citation Nr: 0812378	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
radiculopathy and intervertebral disc syndrome, L4-L5 and L5-
S1, status post lumbar fusion, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1977, and from May 1981 to November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2008.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.   At the Travel Board hearing of January 2008 the 
veteran testified that he was schedule to undergo a back 
surgery on February 1, 2008 at the VA Medical Center.  The 
veteran was advised that he should request that the doctors 
conduct a complete work up of his back and hemorrhoids.  
Records of the back surgery and any other treatment pre- and 
post- surgery must be requested and associated with the claim 
file.  

Accordingly, the case is REMANDED for the following action:

The AMC should obtain any VA treatment 
records for the veteran's from January 
2008 to the present and associate it with 
the claim file.

If upon completion of the above actions decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



